Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
1.	The following is an examiner’s statement of reasons for allowance: 
Amendments to claim 1, Terminal Disclaimer, Applicant’s arguments and Declaration under 37 CFR 1.132 are sufficient to overcome rejection set forth in the previous Office Action.

Independent claim 1 drawn to a polyamic acid with certain formula and fluorine content. The claim is amended by incorporating the limitation regarding trans-1.4 cyclohexane diamine content in the macromolecule above.   

Declaration under 37 CFR 1.132 effectively demonstrates that the use of trans- 1,4-cyclohexanediamine (CHDA) as the diamine component of the polyimide described in Koen reduces 5% thermal decomposition temperature (Td5%).
As a result, rejection under 35 USC 102(a)(1) over Koen et al (JP 2015-187987) and rejection under 35 USC 103 over Koen in  view of Suenaga et al (US 20160137789) are withdrawn.

New search does not result in a reference covering the subject matter of independent claim 1 and dependent claims 2 and 4-19.
The closest prior art found is represented by Ishii et al (US 20080090927). The reference teaches a polyimide, formed from 50 mol % PMDA (pyromellitic dianhydride), 50 mol % BPDA (3,4, 3',4'-biphenyltetracarboxylic dianhydride) 75 mol% TFMB (bistrifluoromethyl-4,4'-diaminobiphenyl) and 
25 mol % HAB (4,4'-diamino-3,3'-biphenyldiol), (see 0059).

Ishii teaches that such third diamine as trans-1,4-cyclohexanediamine can be used. However, the reference is silent regarding amount of the diamine above in the macromolecule.
Double Patenting rejection is withdrawn in view of Terminal Disclaimed submitted on 10/06/2021.  
Therefore, independent claim 1 and dependent claims 2 and 4-19 are allowed.


 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY LISTVOYB whose telephone number is (571)272-6105. The examiner can normally be reached 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

GL
/GREGORY LISTVOYB/Primary Examiner, Art Unit 1765